      Case 3:20-cv-05762-MAS-TJB Document 33 Filed 04/13/21 Page 1 of 2 PageID: 258




                                           State of New Jersey
PHILIP D. MURPHY                        OFFICE OF THE ATTORNEY GENERAL                                      GURBIR S. GREWAL
    Governor                          DEPARTMENT OF LAW AND PUBLIC SAFETY                                     Attorney General
                                                DIVISION OF LAW
SHEILA Y. OLIVER                                   25 MARKET STREET                                         MICHELLE L. MILLER
   Lt. Governor                                        PO Box 112                                                 Director
                                               TRENTON, NJ 08625-0112


                                             April 13, 2021

       VIA ECF
       Honorable Tonianne J. Bongiovanni, U.S.M.J.
       Clarkson S. Fisher Federal Bldg.
            & U.S. Courthouse
       402 East State Street
       Trenton. New Jersey 08608
       (609) 989-2065

                   Re:    Federal Law Enforcement Officers Association, et
                          al. v. Gurbir Grewal, et al.
                          Civil Action No.: 20-05762 (MAS-TJB)

       Dear Judge Bongiovanni:

            This office represents the Defendants in the above-referenced
       matter.   We write briefly to respond to Plaintiffs’ letter of
       earlier today and in advance of our status conference with your
       Honor on Thursday.

            Defendants maintain that they are within their rights to seek
       the deposition testimony of the named Plaintiffs in order to fully
       investigate the claims alleged in the Complaint, including, but
       not limited to whether Plaintiffs meet the various qualifications
       to be considered a qualified retired law enforcement officer as
       that term is used under LEOSA and whether they meet the firearms
       qualifications as well.   Under Fed. R. Civ. P. 26(c)(1) simply
       stating that the taking of such testimony would be “duplicative
       and irrelevant” is insufficient to deny a party the opportunity to
       depose a claimant.

            We ask that Plaintiffs’ request to file a motion for summary
       judgment be denied and a settlement conference mediated by your
       Honor be scheduled in an effort to resolve the outstanding issues
       without the need for motion practice.


                        HUGHES JUSTICE COMPLEX • TELEPHONE: (609) 376-2998• FAX: (609) 777-3607
                                        Email: tasha.bradt@dol.lps.state.nj.us
                   New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
Case 3:20-cv-05762-MAS-TJB Document 33 Filed 04/13/21 Page 2 of 2 PageID: 259


                                                            April 13, 2021
                                                                    Page 2



      Thank you for your attention in this matter.

                             Respectfully Submitted,

                             GURBIR S. GREWAL
                             ATTORNEY GENERAL OF NEW JERSEY


                             By:__s/Tasha Marie Bradt
                             Tasha Marie Bradt
                             Deputy Attorney General


C:    Stephen M. Orlofsky, Esq.
      Nicholas C. Harbist, Esq.
      Michael R. Darbee, Esq.
      Blair A. Gerold, Esq.
